Citation Nr: 1717552	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition. 

2.  Entitlement to service connection for a low back condition, to include as secondary to a bilateral knee condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to March 2007.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Board remanded the case for further evidentiary development regarding the above-named issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional evidentiary development is necessary prior to adjudication of the issues on appeal.  

In March 2015, the Board found that in a signed statement received by the RO on November 2, 2012, the Veteran requested a "teleconference" or "virtual conference."  As it appeared that the Veteran might have wanted to testify during a personal hearing regarding his claims, the Board remanded the case to the RO to request clarification from the Veteran and his representative as to whether they wished to appear for a DRO conference or desire a personal hearing before the RO.  However, a review of the record does not reflect that a clarification request was sent to the Veteran or his representative or that a request for a DRO hearing was withdrawn.  The Veteran has a right to such a hearing.  38 U.S.C.S. § 7104 (LexisNexis 2017); 38 C.F.R. § 20.700 (2016).  

The Board is obliged to ensure that its prior remand directives are complied with.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that the RO did not comply with the Board's remand directive to request clarification regarding a DRO conference or personal hearing, the case must once again be remanded to obtain the requested clarification.

Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request clarification from the Veteran and his representative regarding whether they wish to appear for a DRO conference or desire a personal hearing before the RO, as alluded to in the Veteran's statement received by the RO in November 2012.  Explain to the Veteran and his representative that if no response is received, the request for a hearing will be deemed withdrawn.  If the Veteran and his representative do not desire a DRO conference or personal hearing, the claims file should be annotated as such.  If the Veteran and his representative desire a DRO conference or personal hearing, one should be scheduled.

2. Obtain VA treatment records dating from December 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




